PER CURIAM:
On November 7, 1982, at 6:30 p.m., claimants were driving in their 1981 DeLorean automobile on Route 119 north of Logan, Logan County, West Virginia. Claimants encountered a pothole on the right edge of the road, aproximately eight inches from the berm. The right front rim was damaged and replaced at a cost of $397.97. Mr. Minor, the driver of the vehicle, testified that he did not observe the pothole prior to striking it. He had no knowledge of how long the pothole had been in the road.
The State is neither an insurer nor a guarantor of the safety of persons travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). For the State to be found liable, it must have had either actual or constructive notice of the defect in the roadway. Since there was no proof in this case that the State had notice of the defect, the claim must be denied.
Claim disallowed.